          Case 1:19-cv-00563-RP Document 21 Filed 08/02/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

CODEGEAR LLC,                              §
                                           §
                   Plaintiff,              §
                                           §
                                             Civil Action No. 1:19-cv-00563-RP
     v.                                    §
                                           §
DELPHIX CORP.                              §
                                           §
                   Defendant.              §
                                           §

DEFENDANT DELPHIX CORP.’S OPPOSITION TO PLAINTIFF CODEGEAR LLC’S
         MOTION TO FILE A REQUEST FOR JUDICIAL NOTICE
           Case 1:19-cv-00563-RP Document 21 Filed 08/02/19 Page 2 of 4




       Defendant Delphix Corp. submits this response to Plaintiff CodeGear LLC’s Opposed

Motion to File a Request for Judicial Notice (Dkt. 20).

       The briefing on Embarcadero Technologies, Inc.’s motion for judgment on the pleadings

does not change the basis for transfer before this Court: this lawsuit and the first-filed California

action “substantially overlap.” Regardless of the outcome of Embarcadero’s motion in the

California action, these facts remain: CodeGear, LLC and its parent company Embarcadero

Technologies, Inc. have sued Delphix Corp. based on the same claimed registered trademark

rights in both Texas and California. CodeGear and Embarcadero now take the position that,

even though Embarcadero has asserted a claim based on the registered trademark in California,

the California court cannot assess the validity of the registered trademark. That is wrong, for

reasons Delphix explains in its opposition to that motion. But in any event, Embarcadero and its

wholly owned subsidiary, CodeGear, are still asserting the same federal trademark claims under

15 U.S.C § 1114 and 15 U.S.C § 1125, based on the same rights in the claimed DELPHI

trademark registration, based on the same alleged use in commerce by Embarcadero, against the

same defendant, Delphix, and seeking the same damages and injunctive relief. Accordingly,

Fifth Circuit authority requires the transfer of this case to the court presiding over the earlier-

filed California action.

       Delphix Corp. opposes CodeGear’s request for judicial notice because the briefing in the

related California action is unnecessary to this Court’s decision regarding whether the Fifth

Circuit’s “first-filed” rule requires transfer of this action to California. If, however, the Court is

inclined to grant CodeGear’s request for judicial notice, then to “fully inform[]” the Court “of the

facts and arguments in [the California action]” as CodeGear purportedly intends (Dkt. 20 at 1),

the Court should also accept judicial notice of Delphix’s opposition brief to Embarcadero’s




                                                   1
          Case 1:19-cv-00563-RP Document 21 Filed 08/02/19 Page 3 of 4




motion for judgment on the pleadings in the California action. Delphix’s opposition brief in the

California action is attached at Exhibit 1.




                                              Respectfully submitted,

Dated: August 2, 2019                         FENWICK & WEST LLP


                                              By: /s/ Eric Ball
                                                  Eric J. Ball (admitted pro hac vice)
                                                  eball@fenwick.com
                                                  FENWICK & WEST LLP
                                                  801 California Street
                                                  Mountain View, CA 94041
                                                  Tel: (650) 988-8500
                                                     Jedediah Wakefield (admitted pro hac vice)
                                                     jwakefield@fenwick.com
                                                     FENWICK & WEST LLP
                                                     555 California Street, 12th Floor
                                                     San Francisco, CA 94104
                                                     Tel: (415) 875-2300
                                                     Katherine P. Chiarello
                                                     Texas Bar No. 24006994
                                                     Wittliff Cutter PLLC
                                                     1803 West Avenue
                                                     Austin, Texas 78701
                                                     Telephone: 512.960.4524
                                                     katherine@wittliffcutter.com
                                                     Attorneys for Defendant
                                                     DELPHIX CORP.




                                                 2
          Case 1:19-cv-00563-RP Document 21 Filed 08/02/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this filing via the Court’s CM/ECF system per Local

Rule CV-5(b)(1) on August 2, 2019.




                                            /s/ Eric Ball
                                            Eric J. Ball




                                               3
